DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
 
Claims 1-2, 4, 9-11, 13-15 and 17-20 are pending in the present application. Claims 1 was amended in the response filed 02 February 2021; and claims 9 and 14 were amended in a supplemental reply filed 01 March 2021. Claims 3, 5-8, 12 and 16 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu et al. US Patent Application Publication No. 2012/0102280 A1 in view of Beniyama et al. US Patent 7,725,675 B2.
Regarding claim 1, Nasu et al. teaches the following:
An information processing apparatus that performs a backup process to store backup target data on a deduplication storage device, the deduplication storage device being configured to eliminate duplicate storage by referring to previously stored data having same content, [note: Abstract, “The data backup processing time is shortened by improving the efficiency of data duplicate removal in the storage apparatus. A management server comprises a backup capacity calculation unit for calculating, on the basis of duplicate information on data stored in storage apparatuses, the backup capacity of the data if the duplicate data is removed, a migration source data determination unit for determining, on the basis of the data backup capacity calculated by the backup capacity calculation unit, data which is a target for migration to another storage apparatus among data stored in one storage apparatus, and a migration destination storage apparatus determination unit for determining, on the basis of data duplicate information on the migration target data and data of the other storage apparatus which is a migration destination for the data, the migration destination storage apparatus for the data”; Figure 3  ] the apparatus comprising: 
a calculation unit configured to calculate capacity after deduplication each time the backup process is performed, the deduplication being performed by storing the backup target data in the deduplication storage device [note: paragraph 0102 “current backup capacity before volume migration”; paragraph 0120 “the management program 3320 calculates the backup capacity in cases where one volume is eliminated from the volumes in the storage apparatus 200, and stores the backup capacity”; paragraph 0124 calculates the backup capacity during migration; Figure 6 (2340) data duplicate removal program, (2360) pool capacity management table; Figures 7,8,18, 19 backup capacity ]; and 
a determination unit configured to determine whether the backup target data is normal or abnormal, based on the capacity calculated each time the backup process is performed, wherein [note:  Figure 3, Figure 6 (2320) storage configuration management program); paragraph 0110 “The CPU 410 functions as an arithmetic processing unit and controls the operation of the backup servers” the CPU executes data backup interconnecting devices] 
the calculation unit calculates the number of reference data items that refer to previously stored data having same content each time the backup process is performed, the reference data items being generated by storing the backup target data in the deduplication storage device, [note:  paragraph 0099 “The pointer field 3347 stores, if there are other duplicates data among the data stored in the deduplicate backup management table 3340, information indicating the location where the deduplicate data is stored. The pointer field 3347 stores the serial numbers of the duplicate data” (i.e. the pointer field is equivalent to the function of monitoring of reference data); paragraph 0089 “The CPU 310 functions as an arithmetic processing unit and controls operations of the management server 300 as a whole in accordance with various programs and computational parameters and the like which are stored in the memory” ] and 
the determination unit determines whether the backup target data is normal or abnormal based on the capacity that is calculated each time the backup process is performed and the number of newly generated reference data items that are generated each time the backup process performed, and the determination unit determines that the backup target data is abnormal when the capacity calculated in the backup process performed current time is decreased sharply with respect to the capacity calculated in the backup process performed previous time on a basis of preset criterion, and when the number of the newly generated reference data items exceeds a preset threshold [note: Nasu et al. paragraph 0102 calculates a current backup capacity ]. 
Although Nasu et al. teach the invention as cited they do not teach whether the data is normal or abnormal based on the capacity as cited above; however Beniyama et al. teach this feature as follows [note: column 6 lines 40-49 “the capacity consumption unit 325 judges whether or not an application program 122 is executed under abnormal condition.”; column 10 line 6-12 “The abnormal operation threshold value 462 is used to judge whether or not the application program 122 set to the default is operated under an abnormal condition.”;  column 11 lines 4-6 normal operation; column 9 lines 37-43, “the consumption speed prediction value 455 corresponds to a prediction value of a speed at which an unused capacity of the storage pool 28 provided in the storage system 2 is decreased.” ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized data storage backups. Beniyama et al. further details storage capacity associated with identifying  data as abnormal or normal to enhance the security of the data and avoid corruption of the data.

Claim 2: The information processing apparatus according to claim 1, wherein the determination unit determines whether the backup target data is normal or abnormal, based on a change in the capacity calculated each time the backup process is performed [note: Beniyama et al., column 6 lines 40-49 “the capacity consumption unit 325 judges whether or not an application program 122 is executed under abnormal condition.”; column 7 lines 5-7 capacity history table; column 5 lines 50-56 “The storage management software 320 updates the management database 4 based upon the capacity data”; column 6 lines 4-35 thresholds may be implemented to define the capacity ]. 

Claim 4: The information processing apparatus according to claim 3, wherein the determination unit determines that the backup target data is abnormal when the determination unit determines that the capacity calculated in the backup process performed current time is increased sharply with respect to the capacity calculated in the backup process performed previous time on a basis of a preset criterion  [note: Nasu et al. paragraph 0029 increase capacity estimates; Figure 19A; paragraphs 0054 and 0092; also see  Beniyama et al., column 6 lines 40-49 “the capacity consumption unit 325 judges whether or not an application program 122 is executed under abnormal condition.”; column 7 lines 5-7 capacity history table; column 5 lines 50-56 “The storage management software 320 updates the management database 4 based upon the capacity data”; column 6 lines 4-35 thresholds may be implemented to define the capacity ]. 

The limitations of claims 14-15 and 17 parallel claims 1, 2 and 4; therefore, they are rejected under the same rationale.

Claim 9: An information processing apparatus that performs a backup process to store backup target data on a deduplication storage device, the deduplication storage device being configured to eliminate duplicate storage by referring to previously stored data having same content with use of a reference data item, [note: Nasu et al., Abstract, “The data backup processing time is shortened by improving the efficiency of data duplicate removal in the storage apparatus. A management server comprises a backup capacity calculation unit for calculating, on the basis of duplicate information on data stored in storage apparatuses, the backup capacity of the data if the duplicate data is removed, a migration source data determination unit for determining, on the basis of the data backup capacity calculated by the backup capacity calculation unit, data which is a target for migration to another storage apparatus among data stored in one storage apparatus, and a migration destination storage apparatus determination unit for determining, on the basis of data duplicate information on the migration target data and data of the other storage apparatus which is a migration destination for the data, the migration destination storage apparatus for the data” (note “if” infers duplicates do not have to be removed); Figure 3 ] the apparatus comprising: 
a calculation unit configured to calculate the number of the reference data items each time the backup process is performed, the reference data items being generated by storing the backup target data in the deduplication storage device [note: Nasu et al., paragraph 0102 “current backup capacity before volume migration”; paragraph 0124 calculates the backup capacity during migration; Figure 6 (2340) data duplicate removal program, (2360) pool capacity management table; Figures 7,8,18, 19 backup capacity ]; and 
a determination unit configured to determine whether the backup target data is normal or abnormal based on the calculated number of the reference data items, wherein [note: Nasu et al.  Figure 3, Figure 6 (2320) storage configuration management program); paragraph 0110 “The CPU 410 functions as an arithmetic processing unit and controls the operation of the backup servers” the CPU executes data backup interconnecting devices ]
the calculation unit calculates the number of reference data items that refer to previously stored data having same content each time the backup process is performed, the reference data items being generated by storing the backup target data in the deduplication storage device, [note:  paragraph 0099 “The pointer field 3347 stores, if there are other duplicates data among the data stored in the deduplicate backup management table 3340, information indicating the location where the deduplicate data is stored. The pointer field 3347 stores the serial numbers of the duplicate data” (i.e. the pointer field is equivalent to the function of monitoring of reference data); paragraph 0089 “The CPU 310 functions as an arithmetic processing unit and controls operations of the management server 300 as a whole in accordance with various programs and computational parameters and the like which are stored in the memory” ] and 
the determination unit determines whether the backup target data is normal or abnormal based on the capacity that is calculated each time the backup process is performed and the number of newly generated reference data items that are generated each time the backup process performed, and the determination unit determines that the backup target data is abnormal when the capacity calculated in the backup process performed current time is decreased sharply with respect to the capacity calculated in the backup process performed previous time on a basis of preset criterion, and when the number of the newly generated reference data items exceeds a preset threshold  [note: Nasu et al., appears to allow for various configurations including condition for exceeding, see paragraph 0117 exceeds the required backup, paragraph 0127 determines if it is within the time limit;   paragraph 0102 calculates a current backup capacity; also note Maki et al., paragraph 0118 “indicating normal, abnormal, or unmounted.”; and paragraph 0257 checks the capacity of the data ].
Although Nasu et al. teach the invention as cited they do not teach whether the data is normal or abnormal based on the capacity as cited above; however Beniyama et al. teach this feature as follows [note: column 6 lines 40-49 “the capacity consumption unit 325 judges whether or not an application program 122 is executed under abnormal condition.”; column 10 line 6-12 “The abnormal operation threshold value 462 is used to judge whether or not the application program 122 set to the default is operated under an abnormal condition.”; ; column 11 lines 4-6 normal operation; column 9 lines 37-43, “the consumption speed prediction value 455 corresponds to a prediction value of a speed at which an unused capacity of the storage pool 28 provided in the storage system 2 is decreased.” ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized data storage backups. Beniyama et al. further details storage capacity associated with identifying  data as abnormal or normal to enhance the security of the data and avoid corruption of the data.

Claim 10: The information processing apparatus according to claim 9, wherein the determination unit determines whether the backup target data is normal or abnormal based on the number of newly generated reference data items [note: Nasu et al. paragraphs 0123-0124 provides updates; paragraphs 0139-0140 backups to all storage apparatuses; also Beniyama et al., column 6 lines 40-49 “the capacity consumption unit 325 judges whether or not an application program 122 is executed under abnormal condition.”; column 7 lines 5-7 capacity history table; column 5 lines 50-56 “The storage management software 320 updates the management database 4 based upon the capacity data”; column 6 lines 4-35 thresholds may be implemented to define the capacity ]. 

Claim 11: The information processing apparatus according to claim 10, wherein the determination unit determines that the backup target data is abnormal when the number of the newly generated reference data items exceeds a preset threshold [note: Nasu et al. paragraph 0117 exceeds the required backup, paragraph 0127 determines if it is within the time limit; also Beniyama et al., column 6 lines 40-49 “the capacity consumption unit 325 judges whether or not an application program 122 is executed under abnormal condition.”; column 7 lines 5-7 capacity history table; column 5 lines 50-56 “The storage management software 320 updates the management database 4 based upon the capacity data”; column 6 lines 4-35 thresholds may be implemented to define the capacity ]. 

Claim 13: The information processing apparatus according to claim 12, wherein the determination unit determines that the backup target data is abnormal when the determination unit determines that the number of the reference data items calculated in the backup process performed current time is increased sharply with respect to the number of the reference data items calculated in the backup process performed previous time on a basis of a preset criterion  [note: Nasu et al., paragraph 0029 increase capacity estimates; Figure 19A; Maki et al. paragraph 0118 ]. 

Claim 18: The information processing method according to claim 14, further comprising calculating the number of reference data items that refer to previously stored data having same content each time the backup process is performed, the reference data items being generated by storing the backup target data in the deduplication storage device, and determining whether the backup target data is normal or abnormal based on the claculated number of the reference data items  [note:  Nasu et al. Abstract, paragraph 0054 if data duplication rate is low in the storage; Figures 2-3 and 6-7 ]. 

Claim 19: The information processing method according to claim 18, further comprising when it is determined that the capacity calculated in the backup process performed current time is decreased sharply with respect to the capacity calculated in the backup process performed previous time on a basis of a preset criterion, the determining whether the backup target data is normal or abnormal based on the calculated number of the reference data items  [note:  Nasu et al., paragraph 0029 increase capacity estimates; Figure 19A, 29A; and paragraphs 0054 and 0092 ]. 

Claim 20: The information processing method according to claim 18, further comprising determining whether the backup target data is normal or abnormal based on the number of newly generated reference data items  [note: Beniyama et al., column 6 lines 40-49 “the capacity consumption unit 325 judges whether or not an application program 122 is executed under abnormal condition.”; column 7 lines 5-7 capacity history table; column 5 lines 50-56 “The storage management software 320 updates the management database 4 based upon the capacity data”; column 6 lines 4-35 thresholds may be implemented to define the capacity ]. 

Response to Arguments
Applicant's arguments filed 02 February 2021 and 01 March 2021 have been fully considered but they are not persuasive. 

In the remarks, Applicant has argued the following:
ARGUMENT: The prior art does not teach the limitation “and the determination unit determines that the backup target data is abnormal when the capacity calculated in the backup process performed current time is decreased sharply with respect to the capacity calculated in the backup process performed previous time on a basis of preset criterion, and when the number of the newly generated reference data items exceeds a preset threshold “.
RESPONSE: In response to the argument, the examiner respectfully maintains the prior art rejection. Nasu et al. combined with Beniyama et al. appear to teach the feature. Beniyama et al. further details the relationship between capacity and data type as abnormal or normal. See for example column 6 lines 40-49 capacity consumption predicting unit judges whether an abnormal condition is present. Also, note column 11 lines 4-16 normal operation. The present invention describes reference data as a pointer, see paragraph 0026 of the disclosure. Nasu et al. appears to track location of data through pointers and teach a pointer field which appears to perform the same function as the reference data tracking and locating data. Note, paragraph 0099 “The pointer field 3347 stores, if there are other duplicates data among the data stored in the deduplicate backup management table 3340, information indicating the location where the deduplicate data is stored. The pointer field 3347 stores the serial numbers of the duplicate data” (i.e. the pointer field is equivalent to the function of monitoring of reference data, and the monitoring and tables provides means for tracking pointers); paragraph 0089 “The CPU 310 functions as an arithmetic processing unit and controls operations of the management server 300 as a whole in accordance with various programs and computational parameters and the like which are stored in the memory”. Further, Nasu et al. teach a backup process that performs deduplication, note Abstract, “The data backup processing time is shortened by improving the efficiency of data duplicate removal in the storage apparatus. A management server comprises a backup capacity calculation unit for calculating, on the basis of duplicate information on data stored in storage apparatuses, the backup capacity of the data if the duplicate data is removed, a migration source data determination unit for determining, on the basis of the data backup capacity calculated by the backup capacity calculation unit, data which is a target for migration to another storage apparatus among data stored in one storage apparatus, and a migration destination storage apparatus determination unit for determining, on the basis of data duplicate information on the migration target data and data of the other storage apparatus which is a migration destination for the data, the migration destination storage apparatus for the data”; Figure 3  ]. A calculation unit is configured to calculate capacity after deduplication [paragraph 0102 “current backup capacity before volume migration”; paragraph 0120 “the management program 3320 calculates the backup capacity in cases where one volume is eliminated from the volumes in the storage apparatus 200, and stores the backup capacity”; paragraph 0124 calculates the backup capacity during migration; Figure 6 (2340) data duplicate removal program, (2360) pool capacity management table; Figures 7,8,18, 19 backup capacity ]. 
Beniyama et al. allows for the limitation “decrease sharply” based on a preset criteria, see column 9 lines 37-43, “the consumption speed prediction value 455 corresponds to a prediction value of a speed at which an unused capacity of the storage pool 28 provided in the storage system 2 is decreased.” Column 9 lines 44-49 states, “The consumption speed prediction value 455 corresponds to a value which is calculated based upon the used capacity 453 or unused capacity 454 of the record.” Therefore the system provides alternate embodiments or variation, (i.e. conditions for calculating capacity, before, after and during migration); and implementing thresholds for identifying and actions for increased or decreased performance with respect to determining whether data is normal or abnormal [see: column 9 lines 44-49 speed prediction value based on both used and unused capacity; column 9 lines 54-59 time threshold and an abnormal operation threshold value; column 9 line 60 through column 10 line 5 a threshold value is used to judge switching of an operation under normal condition to be below threshold condition operation.; and column 10 line 6-18, “the abnormal operation threshold value” is used to judge an abnormal condition. Further, Nasu et al. teach at paragraph 0089 the CPU functions as an arithmetic processing unit and allows various programs and computational parameters for monitoring data. The reference data or pointers are monitored/tracked and information is logged within tables in Nasu et al., see paragraph 0099.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169